UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-4680


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TODD A. KEMPTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Joseph F. Anderson, Jr., Senior
District Judge. (0:13-cr-00047-JFA-1)


Submitted:   February 23, 2015             Decided:   March 5, 2015


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; vacated and remanded in part by unpublished
per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Kimberly H.
Albro,   Research  and   Writing   Specialist,  Columbia, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Jamie Lea Nabors Schoen, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Todd A. Kempton appeals from the criminal judgment entered

against him after he pled guilty pursuant to a plea agreement to

one count of failing to register as a sex offender as required

by the Sex Offender Registration and Notification Act (“SORNA”),

in   violation    of       18   U.S.C.      § 2250(a)     (2012).      Kempton      was

sentenced    to   five      months     in    prison     with   a    life   supervised

release term.        Kempton challenges only his supervised release

term    on   appeal,       asserting     that    the      district    court:        (1)

miscalculated his supervised release Sentencing Guidelines range

under U.S.     Sentencing       Guidelines       Manual    § 5D1.2(b)(2)       (2012),

because he asserts that a SORNA violation is not a “sex offense”

warranting    such     a    lengthy      supervised      release     term;   and    (2)

failed to adequately explain its reasons for imposing a life

supervised release term as the reasons given “were general and

could apply to any SORNA defendant.”                    We affirm in part, and

vacate and remand in part.

       Because Kempton did not object to his supervised release

term in the district court, and did not request a supervised

release term different than the one imposed, we review Kempton’s

challenges for plain error.                 United States v. Lynn, 592 F.3d

572, 576-77 (4th Cir. 2010).                To establish plain error, Kempton

must establish that:            (1) there was error; (2) the error was

plain; and (3) the error affected his substantial rights.                          Fed.

                                             2
R. Crim. P. 52(b); Henderson v. United States, 133 S. Ct. 1121,

1126       (2013).     Even     if    Kempton         establishes     each    of   these

elements, we may exercise our discretion to correct the error

only if we are convinced that the error “seriously affects the

fairness,        integrity       or     public          reputation      of     judicial

proceedings.”          Henderson,      133       S.    Ct.    at   1126-27    (internal

quotation marks and brackets omitted).

       The    district      court’s   calculation        of    Kempton’s     supervised

release advisory Guidelines range was plainly erroneous, and we

find that the error should be recognized and corrected.                             See

United States v. Collins, 773 F.3d 25, 32 (4th Cir. 2014) (“We

find that failing to register as a sex offender under SORNA is

not a ‘sex offense’ for the purposes of the Guidelines.”); see

also United States v. Price, ___ F.3d ___, 2015 WL 427712, *9

(4th   Cir.     Feb.   3,    2015)    (finding        plain   error   where    district

court imposed a life supervised release term for a § 2250(a)

conviction).

       Accordingly,      although      we    affirm      Kempton’s    conviction    and

five month sentence, we vacate Kempton’s supervised release term

and remand for resentencing on the supervised release term. *                         We

       *
       Because we find that it was plain error for the district
court to impose upon Kempton a life term of supervised release,
we need not consider whether the district court provided an
adequate individualized explanation for the life supervised
release term.


                                             3
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.


                                                     AFFIRMED IN PART;
                                          VACATED AND REMANDED IN PART




                                      4